REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the closest prior art is Jourde (U.S. 5,636,420) which teaches features of the invention including at least two needling devices (8, 9; see Col, 2, lines 8-10), at least two drive devices (see Col. 2, lines 10-14), and a control device (see Col. 2, lines 15-16, but does not teach an oscillation detection device as claimed that is provided to detect data on the oscillations as generated by the operation of the needling devices and control operation of the drive devices in response to the received oscillation data by transmitting control information on a phrase shift between the drive devices as claimed. 
Modification of the Jourde reference to include the oscillation detection device as claimed that would give rise to the control operation as also claimed is not an obvious modification.  Thus, one would only arrive at the claimed formed-fabric-strengthening device by using improper hindsight reasoning from knowledge gleaned only from applicant’s disclosure, and such a reconstruction would be improper.  
Claims 2-3, 5-8, and 10-20 are allowable based on their dependency to allowable Claim 1. Claims 21 and 22 are allowable for similar reasons as Claim 1. 
Therefore, Claims 1-3, 5-8, and 10-22 have been found allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE M KOZAK/               Primary Examiner, Art Unit 3732